Exhibit 10.3

 

[g99581kqi001.jpg]



CONTINUING GUARANTY

 

For valuable consideration, the undersigned, Stereographics Corporation a
California corporation (“Guarantor”), unconditionally guarantees and promises to
pay City National Bank, a national banking association (“CNB”), or order, on
demand, in lawful money of the United States, any and all indebtedness of RealD
Inc., a Delaware corporation (“Borrower”) to CNB. The word “Indebtedness” is
used herein in its most comprehensive sense and includes debts, obligations and
liabilities of Borrower to CNB currently existing or now or hereafter made,
incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and whether Borrower may be liable individually or
jointly with others, or whether recovery upon such Indebtedness may be or become
barred by any statute of limitations or otherwise unenforceable.

 

The liability of Guarantor shall not exceed at any one time an amount equal to
the sum of Fifty Million & 00/100 Dollars ($50,000,000.00) for principal, plus
all interest thereon and costs and expenses incurred in enforcing or collecting
this Guaranty or the Indebtedness. In any event, CNB may permit the Indebtedness
to exceed Guarantor’s liability under this Guaranty. This is a continuing
guaranty relating to any Indebtedness, including but not limited to that arising
under successive transactions which shall continue the Indebtedness or create
new Indebtedness after satisfaction, payment or reduction of previous
Indebtedness. The amount of Guarantor’s liability hereunder and under any other
agreement now or at any time hereafter in force between Guarantor and CNB,
including any other guaranty executed by Guarantor relating to any Indebtedness,
shall be cumulative and not alternative. This Guaranty shall not apply to any
new Indebtedness created after actual receipt by CNB of written notice from
Guarantor revoking this Guaranty as to future transactions. Any payment by
Guarantor shall not reduce Guarantor’s maximum obligation hereunder, unless
written notice to that effect has been actually received by CNB at or prior to
the time of such payment. This is a continuing guaranty and Guarantor agrees
that it shall remain in full force until and unless Guarantor delivers to CNB
written notice that it has been revoked as to credit granted or Indebtedness
incurred subsequent to the effective time of revocation as herein provided.
Delivery of such notice shall not affect any of Guarantor’s obligations
hereunder with respect to Indebtedness created or extended prior to the
effective date of such revocation nor shall it affect any of the obligations of
any other guarantor for the credit granted to or Indebtedness incurred by
Borrower.

 

The obligations hereunder are independent of the obligations of Borrower, and a
separate action or actions may be brought and prosecuted against Guarantor
whether action is brought against Borrower or whether Borrower is joined in any
such action or actions; and Guarantor waives the benefit of any statute of
limitations affecting Guarantor’s liability hereunder or the enforcement
thereof.

 

Either before or after revocation hereof, Guarantor authorizes CNB, without
notice or demand and without affecting Guarantor’s liability hereunder, from
time to time, to (a) renew, compromise, extend, accelerate or otherwise change
any of the terms of the Indebtedness or any part thereof, including changing the
rate of interest thereon or the time for payment thereof; (b) take and hold
security for the payment of this Guaranty or the Indebtedness, and exchange,
enforce, waive and release any such security; (c) apply such security and direct
the order or manner of sale or other disposition thereof as CNB in its
discretion may determine; (d) apply payments received from Borrower or
Guarantor, or any of them, to the Indebtedness of such order as CNB may
determine in its sole discretion; and (e) release or substitute any Person
liable on the Indebtedness, any other guarantor of the Indebtedness, or any
other Person providing support for the Indebtedness to CNB, this Guaranty, or
any other guaranty. As used in this Guaranty, “Person” means any individual or
entity.

 

Guarantor waives any right to require CNB to (a) proceed against Borrower,
Guarantor or any other guarantor; (b) proceed against or exhaust any security or
other support for the Indebtedness granted by Borrower, Guarantor, or any other
guarantor or Person; or (c) pursue any other remedy in CNB’s power whatsoever.
Guarantor waives any defense arising by reason of (i) any disability or other
defense of Borrower; (ii) the cessation from any cause whatsoever of the
liability of Borrower for the Indebtedness for any reason other than payment in
full and final satisfaction; or (iii) the non-perfection of any security or
support for the Indebtedness, this Guaranty, or any other guaranty of the
Indebtedness. Guarantor shall have no right of subrogation to and waives any
right to enforce any remedy which CNB now has or may hereafter have against
Borrower, and waives any benefit of, any right to participate in, and any right
to direct the application of any security for the Indebtedness, this Guaranty or
any other guaranty of the Indebtedness, now or hereafter held by CNB, whether
any of the foregoing rights arise in equity, at law or by contract. Without

 

1

--------------------------------------------------------------------------------


 

limiting the generality of the foregoing, Guarantor specifically waives all
rights and defenses arising out of an election of remedies by the creditor, even
though that election of remedies, such as non-judicial foreclosure with respect
to security for a guaranteed obligation, has destroyed Guarantor’s rights of
subrogation and reimbursement against the principal by the operation of
Section 580d of California Code of Civil Procedure or otherwise. For purposes of
the waiver just given, the ‘creditor” referred to therein is CNB, and the
“principal” is the Borrower. Guarantor waives all presentments, demands for
performance, notices of nonperformance, or other defaults, protests, notices of
protest, notices of dishonor, and notices of acceptance of this Guaranty and of
the existence, creation, or incurring of new or additional Indebtedness.
Guarantor assumes the responsibility for being and keeping itself informed of
the financial condition of Borrower and of all other circumstances bearing upon
the risk of nonpayment of the Indebtedness which diligent inquiry would reveal,
and agrees that CNB shall have no duty to advise Guarantor of information known
to CNB regarding such condition or circumstances.

 

Without limiting any waiver of rights of subrogation contained herein, any
indebtedness of Borrower now or hereafter held by Guarantor is hereby
subordinated to the Indebtedness; and such indebtedness of Borrower to
Guarantor, if CNB so requests, shall be collected, enforced and received by
Guarantor as trustee for CNB and be paid over to CNB on account of the
Indebtedness but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty. CNB shall have rights of
setoff against, and bankers’ liens upon all monies, securities and other
properties of Guarantor to the extent provided by law.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any Indebtedness by Borrower or any other
guarantor is avoided as a preference, or on any other grounds provided by law,
or must otherwise be returned by CNB as a result of an order for relief being
entered with respect to Borrower or any other guarantor under the United States
Bankruptcy Code, or as a result of Borrower’s or any other guarantor’s
assignment for the benefit of creditors.

 

Where Borrower is a corporation, partnership or limited liability company, it is
not necessary for CNB to inquire into the powers of Borrower or the officers,
directors, partners or agents acting or purporting to act on its behalf, and any
Indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 

Guarantor has entered into this Guaranty with the understanding that CNB may
rely upon it to the exclusion of any other guaranties. CNB has not, nor has
Borrower represented that there are or may be other guarantors. Nothing in this
Guaranty, however, shall bind CNB to seek other guarantors, separate and apart
from the undersigned. Guarantor understands that CNB may already have, or
concurrently herewith may have obtained or hereafter may obtain other guarantors
(one or more, several or joint) of the Indebtedness. Such guarantors,
heretofore, herewith, or hereafter obtained, shall in no way affect Guarantor’s
complete liability hereunder for the full amount of the Indebtedness. Nothing
herein shall require CNB to sue all of the guarantors severally or together or
to sue more than one or to prorate the above liability among the guarantors or
any of them. Guarantor agrees that CNB may, in its sole and uncontrolled
discretion, sue any one or more of the guarantors for all of the Indebtedness;
and within its sole and uncontrolled discretion CNB may take judgment against
any one of the guarantors for all of the Indebtedness, plus interest, costs and
attorneys’ fees, or, within its sole discretion, CNB may prorate such judgment
between or among one or more of the guarantors.

 

Guarantor represents and warrants to CNB that (a) Guarantor’s most recent
financial statements that have been delivered to CNB are true, complete and
correct and fairly present the financial condition of Guarantor as of the
accounting period referenced on the statements, and there has been no material
adverse change in the financial condition of Guarantor since the date of such
financial statements, and (b) Guarantor’s most recent federal income tax return
and all schedules attached to such return (“Federal Tax Return”) that have been
delivered to CNB are a true and correct copy of such Federal Tax Return filed
with the Internal Revenue Service for the tax period ending on the date
indicated in such Federal Tax Return.

 

Guarantor agrees to pay reasonable attorneys’ fees and all other costs and
expenses which may be incurred by CNB (or allocable to CNB’s as in-house
counsel) in the enforcement of this Guaranty, or the collection of any
Indebtedness of Borrower to CNB, irrespective of whether suit is filed, or in
the renewal, extension or restructure of any Indebtedness, irrespective of
whether such renewal, extension or restructure is consummated.

 

2

--------------------------------------------------------------------------------


 

When there is more than one Borrower named herein, or when this Guaranty is
executed by more than one Guarantor, the word “Borrower” and the word
“Guarantor,” respectively, shall mean all and any one or more of them and each
promise and obligation set forth herein shall be joint and several.

 

This Guaranty shall benefit CNB, its successors and assigns, and shall bind
Guarantor’s successors and assigns. This Guaranty is assignable by CNB with
respect to all or any portion of the Indebtedness and obligations guaranteed
hereunder, and when so assigned Guarantor shall be liable to the assignees under
this Guaranty without in any manner affecting Guarantor’s liability hereunder
with respect to any Indebtedness or obligations retained by CNB.

 

If any term, provision, covenant or condition of this Guaranty is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the provisions shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.

 

This Guaranty shall be governed by and construed in accordance with the laws of
the State of California and venue and jurisdiction with respect hereto shall be
with any court of competent jurisdiction located in the county in the State of
California where the Indebtedness is payable.

 

Any notice to CNB required hereunder shall not be effective against CNB unless
it is given in writing, and actually received by CNB, to the attention of
“Manager” at each address where the Indebtedness is payable, with a copy to:
City National Bank, 555 South Flower Street, Eighteenth Floor, Los Angeles, CA
90071, Attention: General Counsel.

 

This Guaranty is intended by Guarantor and CNB as the final expression of
Guarantor’s obligations and liabilities to CNB described herein and is intended
as a complete statement of their agreement concerning the subject matter hereof.
This Guaranty may be amended only by a writing signed by Guarantor and agreed to
by CNB.

 

This Continuing Guaranty is executed by Guarantor this 5th day of April, 2011.

 

Stereographics Corporation, a California corporation

 

 

By

/s/ Michael V.Levis

 

 

Michael V.Levis, Chief Executive Officer

 

 

 

 

 

 

(S.S. or Tax I.D. No.) 86-1128994

 

 

[g99581kqi002.jpg]

 

3

--------------------------------------------------------------------------------